      Case 3:15-cr-02942-CAB Document 41 Filed 09/03/20 PageID.238 Page 1 of 1



1

2

3

4

5

6

7                            UNITED STATES DISTRICT COURT
8                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
9    UNITED STATES OF AMERICA,                    Case nos. : 15cr2942-CAB
                                                              20cv1422-CAB
10               Plaintiff/Respondent,
11                     v.                         ORDER ON APPLICATION RE:
                                                  BRIEFING SCHEDULE
12   GRACIELA ARELLANO HERRERA,
13        Defendant/Petitioner.
14

15

16         The Court has read and considered the Defendant’s request to modify the existing
17   briefing schedule (the “Application”). The Court finds good cause for the extension
18   requested by counsel.
19         IT IS HEREBY ORDERED that no later than September 19, 2020, the Defendant
20   shall file her Reply to the government’s opposition to her motion to vacate sentence.
21

22         IT IS SO ORDERED.
23

24         Dated: 9/3/2020                        _____________________________
                                                  Hon. Cathy Ann Bencivengo
25                                                United Stated District Court Judge
26
27

28
